Citation Nr: 0627881	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of aid and attendance of another person or on account of 
being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision of the of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1944 
to February 1946, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a single permanent disability 
evaluated as 100 percent disabling, and additional 
disabilities independently evaluated as 60 percent disabling. 

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to his disabilities, or unable to avoid the hazards of 
his daily environment.

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension on account 
of being housebound have not been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2005). 

2.  The requirements for special monthly pension on account 
of being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2004.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should special monthly pension be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of special monthly pension, 
the veteran is not prejudiced by the failure to provide him 
that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).  The need for aid and attendance is 
defined as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b).  "Aid and attendance" is considered 
necessary where a veteran is unable to dress or undress 
himself, or keep himself ordinarily clean and presentable, or 
feed himself, or use bathroom facilities by himself.  38 
C.F.R. § 3.352(a).  A claimant is "permanently housebound" 
when substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The veteran has been diagnosed with heart disease, dizziness 
and vertigo, anxiety neurosis, severe loss of vision in his 
left eye, arterial hypertension, arthritis in his cervical 
spine, and presbyopia.  None of these disabilities is 
evaluated as 100 percent disabling.

At the outset, the Board notes that the veteran is not blind, 
bedridden, or a patient in a nursing home, nor is it 
contended otherwise.  The evidence also shows that the 
veteran does not require the assistance of another person to 
perform activities of daily living such as feeding or 
dressing himself, keeping himself ordinarily clean and 
presentable or tending to the wants of nature.  

In January 2004, the veteran's private doctor, Dr. Menchaca-
Martinez, indicated that the veteran was living alone and 
opined that he needed some one to help him.  However, the 
subsequent medical evidence, consisting of a VA examination 
report and private treatment records, fails to substantiate 
the doctor's assertion.

In June 2004, the veteran underwent a VA examination, which 
he was brought to by a friend in a private car.  The examiner 
determined that the veteran was not bedridden, that his best 
corrected vision was not 5/200 in both eyes (although it was 
noted that the veteran had a visual defect with respect to 
his left eye), and that he was mentally sound and capable of 
managing his benefits.  The examiner also found that the 
veteran was able to attend to the activities of daily living 
as well as to the needs of nature by himself each day, and 
that he still was able to drive during the day.  The veteran 
was able to walk by himself with adequate propulsion and 
without deficit and weight bearing, and he could continually 
walk for half an hour at a normal rate without assistance 
from any devise.  The examiner also observed that the veteran 
left the house by himself to attend medical appointments, to 
buy food, and to go to either the barber shop or to church.  
As such, it is clear from this examination that the veteran 
is capable of moving around on his own and leaving the house 
on his own.

Numerous private treatment records were reviewed ranging back 
more than a decade.  However, while the records described the 
veteran's medical conditions which are listed above, the 
records provide no indication that the veteran was a patient 
in a nursing home; or that he was helpless or blind, or so 
nearly helpless or blind, as to need or require the regular 
aid and attendance of another person.  The Board would also 
note that the veteran is not factually shown to be 
substantially confined to his dwelling or immediate premises 
due to his disabilities.  Thus, the veteran is not shown to 
meet the requirements for aid and attendance.

While the veteran's private doctor indicated that the veteran 
needed someone to help him, the doctor gave no indication as 
to what he was basing his opinion on.  As such, the VA 
examination, which specifically addressed the criteria on 
which a special monthly pension is based, provides a more 
probative source of information regarding the veteran's 
physical and mental condition.

With respect to the veteran's claim for special monthly 
pension on account of being housebound, the Board would note 
that, despite the veteran's multiple disabilities, he does 
not have a single permanent disability that is evaluated as 
100 percent disabling.  Since having a single disability 
which is evaluated as 100 percent disabling is a threshold 
requirement for an increased pension benefit based on 
housebound status, 38 U.S.C.A. § 1521(e) and 38 C.F.R. 
§ 3.351(d), it is apparent that the basic requirements for 
special monthly pension on the account of being housebound 
have not been met.  

Accordingly, when taken in its totality, the medical evidence 
fails to show that the veteran meets the criteria for either 
housebound status or for aid and attendance, and his claim is 
therefore denied.  


ORDER

Special monthly pension on account of being in need of 
regular aid and attendance of another or on account of being 
housebound is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


